Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
            This Office action is responsive to the applicant’s amendments and remarks filed 15 March 2022 (03/15/2022).  Currently claims 1, 4-12 and 14-17 are pending.  Claims 2, 3 and 13 are canceled.

Drawings
            The drawings objections have been overcome by the amendments and the replacement drawings filed on 03/15/2022.  The drawings objections are withdrawn.

Specification
            The specification objections have been overcome by the amendments filed on 03/15/2022.  The specification objections are withdrawn.

Claim Objections
            The claim objections have been overcome by the amendments filed on 03/15/2022.  The claim objections are withdrawn. 


Allowable Subject Matter
Claims 1, 4-12 and 14-17 are allowed.  
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 4 and 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“further comprising a plurality of block-shaped P-type regions evenly arranged at intervals and provided in the N-type high resistance region, the plurality of block-shaped P-type regions extend from a junction of the N-type high resistance region and the P-type well region into the N-type high resistance region or extend through the N-type high resistance region into the N-type silicon carbide epitaxial layer”,  combined with the other limitations of claim 1.


Regarding claims 5, 7-8 and 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“a plurality of grooves are provided in the P-type well region; a first groove located at an edge of the P-type well region is adjacent and connected to the N-type silicon carbide epitaxial layer; the first groove extends from an upper surface of the semiconductor base plate through the P-type well region into the N-type high resistance region, or sequentially extends through the P-type well region and the N-type high resistance region into the N-type silicon carbide epitaxial layer; and the first groove is filled with an insulating dielectric layer”,  combined with the other limitations of claim 5.


Regarding claims 9-10 and 14-15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“step 3: under the shielding of a second photoresist, etching the N-type silicon carbide epitaxial layer to obtain a plurality of grooves in the P-type well region; 

	step 5: etching the insulating oxide layer, removing the insulating oxide layer on the surface of the N-type silicon carbide epitaxial layer and forming an insulating dielectric layer in the plurality of grooves”,  combined with the other limitations of claim 9.

Regarding claims 11-12 and 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to:  
	“step 1: selecting an N-type silicon carbide substrate and growing an N-type silicon carbide epitaxial layer on an upper surface of the N-type silicon carbide substrate by using an epitaxial process;  	step 2: under the shielding of a first photoresist, selectively injecting a high energy P-type impurity, selectively injecting a low energy P-type impurity, and performing high temperature annealing to activate impurity ions to respectively form an N-type high resistance region and a P-type well region”,  combined with the other limitations of claim 11.


The closest prior art on record is:
	-  US 20090160008 A1 (Fujiwara et al.), see above. 
	-  DE102005046706 A1 (Mitlehner et al.) is very similar to US 20090160008 A1 (Fujiwara et al.).

 	Fujiwara and Mitlehner do not teach:
-   Regarding claim 1:  “the plurality of block-shaped P-type regions extend from a junction of the N-type high resistance region and the P-type well region into the N-type high resistance region or extend through the N-type high resistance region into the N-type silicon carbide epitaxial layer”.

 -   Regarding claim 5:  “groove located at an edge of the P-type well region is adjacent and connected to the N-type silicon carbide epitaxial layer; the first groove extends from an upper surface of the semiconductor base plate through the P-type well region into the N-type high resistance region, or sequentially extends through the P-type well region and the N-type high resistance region into the N-type silicon carbide epitaxial layer”

-   Regarding claim 9:  “under the shielding of a second photoresist, etching the N-type silicon carbide epitaxial layer to obtain a plurality of grooves in the P-type well region;

-   Regarding claim 11:  “under the shielding of a first photoresist, selectively injecting a high energy P-type impurity, selectively injecting a low energy P-type impurity, and performing high temperature annealing to activate impurity ions to respectively form an N-type high resistance region and a P-type well region”.


Less close prior art on record:
Fig. 3 of US 8956963 B2 (Yen et al.) teaches a silicon carbide (SiC) Schottky barrier diode.  Metal electrode is used to provide a Schottky barrier (Schottky metal).  Trenches are formed (30a) in the silicon carbide at a top surface of the SiC and inside each trench there is conductive material 39 electrically connected high the Schottky metal (contact metal layer 37).  Conductive material 39 is isolated from the silicon carbide by insulating layer 35.  
Fig. 6 of US 20110215338 A1 (Zhang) teaches a silicon carbide with current surge pads 116 forming P-N junctions J5 with the drift region 114, Schottky current 40 spreads laterally beneath the current surge pad 116 and the heterojunction barrier regions 130.
Fig. 22 of US 20130181328 A1 (Cao et al.) teaches p-type area 17, that resembles the currently claimed “block-shaped P-type regions”, but the p-type area 17 of Cao are not in direct contact with p-type guard ring areas 20a, 20b, 20c, 20d, and 20e.  Hence Cao teaches guard ring areas that could surround a Schottky diode (see [0110]), but is not a Schottky diode.




	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        


/KHAJA AHMAD/Primary Examiner, Art Unit 2813